Citation Nr: 1229103	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  04-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Stephen F. Armbruster, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.

A Travel Board hearing was held in August 2005 with the Veteran in New Orleans, Louisiana, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues on appeal were subsequently remanded for additional development in July 2007 and March 2012.  That development has been completed, and the case returns to the Board for further review.


FINDINGS OF FACT

1.  COPD is not etiologically related to service, to include sarin gas and carbon monoxide exposure in service.

2.  Arthritis is not etiologically related to service, and is not shown to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Arthritis was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.   38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in September 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports and opinions, lay statements, and hearing transcript have been associated with the claims file.  Attempts to obtain the Veteran's Social Security Administration (SSA) records were unsuccessful, as those records were destroyed.  See February 2010 SSA Reply.  Therefore, any further attempt to obtain those records is futile.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities, and that additional VA opinions were also obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations and opinions obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's COPD and arthritis conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  COPD

1.  Evidence

The Veteran underwent an enlistment examination in October 1958.  The Veteran reported a history of whooping cough, but described his health as "good."  On examination, no relevant abnormalities were noted.  Service treatment records dated April 1959 show the Veteran was exposed to GB, which caused wheezing, blurring vision, and some mild conjunctivitis.  Three days later, he was noted to be asymptomatic.  In October 1959, the Veteran was diagnosed with viral pharyngitis.  In November 1959, the Veteran was noted to have been exposed to carbon monoxide poisoning as a passenger aboard a bus returning to Dugway, Utah.

During a January 1962 separation examination, the Veteran described his condition as "not good."  He reported a history of chronic or frequent colds, chest pain, and ear, nose, and throat trouble.  However, the examination itself revealed no abnormalities.  A chest x-ray showed normal findings.  In February 1962, the Veteran denied any change in his medical condition since his last examination.

Private treatment records dated December 1994 show the Veteran complained of shortness of breath that had started 6 to 8 days earlier.  He was diagnosed with asthmatic bronchitis.  Additional records dated January 1995 reflect complaints of respiratory distress and a diagnosis of pneumonia.  The Veteran was also noted to have an 80 pack-year history of smoking.  A March 1995 x-ray revealed coarse lung markings in both lower lung fields.  The etiology was undetermined, but was noted to be possible pulmonary fibrosis.  Bronchiectasis was not ruled out.  Additional records dated March 1995 reflect diagnoses of asthma and COPD.

VA treatment records dated April 2001 reflect a diagnosis of COPD.

In July 2004, the Veteran submitted an article which discussed the effects of sarin gas.  He included handwritten notes to emphasize sections of the article addressing the effects of the gas on the respiratory system.

The Veteran testified at a Travel Board hearing in August 2005.  He stated that he was involved in chemical and biological warfare testing at the Dugway Proving Grounds, which included the testing of "G-gas," or sarin gas.  He worked in this capacity for a few months before his military occupational specialty was changed to driver.  It was a few years after service that he developed problems with his breathing.  He reported an incident that occurred 16 years earlier in which his nose began to "run like water" and he had to be hospitalized.  He denied any history of post-service occupational chemical exposure, but acknowledged a history of smoking.

The Veteran submitted a March 2006 statement which reiterated points made during his hearing.

In March 2010, the Veteran submitted an article on how the chemical agents tested by the military in Utah may have escaped into the surrounding environment.

The Veteran underwent a general VA examination in July 2010.  He reported exposure to chemical agents in service.  He was diagnosed with COPD based on x-rays and pulmonary function testing.

A VA opinion was obtained in June 2011.  The examiner reviewed the claims file, as well as pertinent literature regarding the effects of sarin (GB) gas.  He noted that a July 2010 chest x-ray showed severe changes of emphysema, which were the destructive changes that occurred after smoking cigarettes.  There was flattening of the diaphragm, as well as hyperinflation and diffuse inflammatory changes consistent with his history of smoking.  These were not known effects of sarin.  Pulmonary function tests were also consistent with COPD.  FEV1 scores, FEV1/FVC ratios, and flow volume loop contours were all highly consistent with obstructive pulmonary impairment from smoking.  These changes were not expected from sarin.  Like other nerve agents, sarin attacked the nervous system, not the lungs.  The pulmonary effects of sarin would be immediate and short-acting.  The changes observed in the Veteran's lungs were the result of a chronic exposure to an inhaled inflammatory substance over 40 years.  The degree of destruction seen on x-rays and pulmonary function tests would certainly have been fatal if they had occurred during an acute exposure in April 1959.

The Veteran submitted a statement in July 2011 in which he reported that he was exposed to sarin gas during service, and that his current breathing was like someone exposed to a chemical warfare agent such as sarin.

A supplemental VA opinion was obtained in May 2012.  The examiner was asked to comment on the etiological relationship, if any, between the Veteran's current COPD and his documented carbon monoxide exposure in service.  The examiner noted that the Veteran was exposed to carbon monoxide in November 1959.  He also had a 90 pack-year history of cigarette smoking.  Cigarette smoke also contained carbon monoxide, and carbon monoxide levels were universally elevated in smokers.  However, exposure to carbon monoxide itself does not cause COPD.  Rather, it was the other combustion products of smoking that caused COPD.  There were no measureable long-term effects of transient carbon monoxide exposure on pulmonary anatomy or physiology.  Transient exposure to high doses of carbon monoxide caused death from hypoxemia, as hemoglobin preferentially binds to it rather than oxygen.  However, if death is not caused by carbon monoxide poisoning, then the effects would also be transient.  The pulmonary changes seen in this Veteran would not have been caused by carbon monoxide exposure in 1959.

2.  Analysis

Based on the evidence of record, the Board finds that service connection for COPD is not warranted.  The Veteran is currently diagnosed with the condition, and his service treatment records confirm exposure to both sarin gas and carbon monoxide.  However, the overall weight of the evidence is against a finding that current COPD was caused by sarin or carbon monoxide exposure in service.

The VA examiner concluded in June 2011 that current COPD was not related to sarin exposure, and also concluded in May 2012 that COPD was not related to carbon monoxide exposure in service.  These opinions were based on a review of the claims file, histories provided by the Veteran, and findings from a physical examination.  There is no competent medical opinion to refute these conclusions or to otherwise suggest that COPD is related to gas exposure in service.

The Board acknowledges the literature submitted by the Veteran in support of his claim.  However, those articles do not assert a relationship between COPD and exposure to sarin gas or carbon monoxide.

The Board has also considered the Veteran's own statements made in support of his claims.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report observable symptoms, the Board finds that COPD is not a condition on which the Veteran is competent to render a diagnosis or provide an etiological opinion.  See Layno at 469-471 (noting that a veteran's testimony that he had bronchial asthma was not competent; however testimony of symptoms of difficulty breathing is competent); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

C.  Arthritis

1.  Evidence

The Veteran underwent an enlistment examination in October 1958.  The Veteran described his health as "good."  On examination, no relevant abnormalities were noted.  In January 1962, the Veteran reported having pain and soreness in his left flank posteriorly for a period of 2 months after straining his back.  Examination was negative.  During a January 1962 separation examination, the Veteran described his condition as "not good."  He reported a history of swollen or painful joints.  However, the examination itself revealed no abnormalities.

A July 2000 CT scan revealed multilevel degenerative changes of both the lumbar and cervical spines.  Additional records dated April 2001 reflect a general diagnosis of arthritis.

In July 2004, the Veteran submitted an article which discussed the effects of sarin gas.  He included handwritten notes to emphasize sections of the article addressing the effects of the gas on the muscular system.

The Veteran testified at a Travel Board hearing in August 2005.  As noted above, he stated that he was involved in chemical and biological warfare testing at the Dugway Proving Grounds, which included the testing of "G-gas," or sarin gas.  He worked in this capacity for a few months before his military occupational specialty was changed to driver.  He stated that he had arthritis "everywhere," including the neck and back.  His own research indicated that sarin gas caused joint pain and arthritis. 

The Veteran submitted a March 2006 statement which reiterated points made during his hearing.

The Veteran underwent a VA examination in July 2010.  The claims file was reviewed by the examiner, who noted that the Veteran had not been seen for spine-related complaints in service.  He diagnosed the Veteran with age-appropriate degenerative joint disease of the cervical and lumbar spines.

A supplemental VA opinion was obtained in May 2012.  The examiner was asked to comment on the etiological relationship, if any, between the Veteran's currently diagnosed spine conditions and documented complaints in service of posterior left flank pain following a back strain.  The examiner stated that it was less likely than not that the Veteran's current conditions were related to left flank pain or a back strain.  A lumbar strain was a soft tissue injury.  This meant that either it will resolve completely in time, or the underlying cartilage was also damaged at the time of the injury.  If the second case was present in this Veteran, there would be degenerative joint disease or disc disease that was advanced, due to trauma and age.  In this case, the changes noted on x-ray were minimal.  Indeed, the Veteran's condition was better than the majority of people in his age group.  Cervical changes were also age-related for the same reasons, and a flank strain had no anatomical relationship to the neck.

2.  Analysis

Based on the evidence of record, the Board finds that service connection for arthritis is not warranted.  The Veteran is currently diagnosed with degenerative joint disease of the cervical and lumbar spines.  However, the overall weight of the evidence is against a finding that those conditions were caused incurred in or otherwise related to service.

The VA examiner concluded in July 2010 that the Veteran's degenerative changes were appropriate to his age, and also concluded in May 2012 that those changes were not related to flank pain or a reported back strain in service.  These opinions were based on a review of the claims file, histories provided by the Veteran, and findings from a physical examination.  There is no competent medical opinion to refute these conclusions or to otherwise suggest that the Veteran has arthritis that is related to service.

The Board acknowledges the literature submitted by the Veteran in support of his claim.  However, those articles do not assert a relationship between chronic arthritis and exposure to sarin gas or carbon monoxide.

The Board has again considered the Veteran's own statements made in support of his claims.  However, while the Veteran is certainly competent to report observable symptoms, the Board finds that degenerative joint disease is not a condition on which the Veteran is competent to render a diagnosis or provide an etiological opinion.  See Savage v. Gober, 10 Vet. App. 488, 494 (1997) (veteran not competent to provide medical opinion linking present arthritis to in-service fall); see also 38 C.F.R. § 3.159 (a)(1).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.


D.  Conclusion

The preponderance of the evidence is against finding that the Veteran has COPD or arthritis that is etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for COPD is denied.

Service connection for arthritis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


